Citation Nr: 1726175	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral leg/knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from July 1983 to May 1989.  She was awarded the Army Achievement Medal and the Army Good Conduct medal.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In an April 2015 decision, the Board denied service connection for hearing loss, hyperemesis gravidarum, and a bilateral eye disability.  The remaining issues on appeal - service connection for bilateral leg/knee, psychiatric and respiratory disabilities - were remanded for additional evidentiary development.  

While the matter was in remand status, in a September 2015 rating decision, the RO granted service connection for posttraumatic stress disorder and asthma.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for a psychiatric disorder and a respiratory disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, these issues are not in appellate status.  


FINDING OF FACT

A chronic bilateral leg/knee disability did not have its inception during the appellant's active service, arthritis was not manifest to a compensable degree within one year of service separation, and the most probative evidence indicates that a current bilateral leg/knee disability, to include bilateral patellofemoral syndrome, is not causally related to her active service or any incident therein; nor is it causally related to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A bilateral leg/knee disability, to include bilateral patellofemoral syndrome, was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.
      
      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Notably, patellofemoral pain syndrome is not listed in 38 C.F.R. § 3.309(a).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

III.  Analysis

      A.  Evidence

In pertinent part, the appellant's service treatment records show that in September 1983, she sought treatment for pain and swelling of the right ankle.  An October 1983 clinical note states that the appellant's ankle had been swollen for two and a half weeks and was tender and swollen.  December 1983 clinical notes show complaints of bilateral shin splints, Achilles tendonitis, and pain preventing weight-bearing on normal motion.  It was noted that there was no specific injury, although the appellant had been experiencing ankle pain since basic training.  A January 1984 clinical note states that the appellant had a probable pelvic stress reaction and experienced pain while marching.  A February 1984 clinical note states that the appellant was seen for tenderness along tendons.  An April 1984 clinical note states that a bone scan was performed and the results were negative.  A June 1985 clinical note is of record in which it is reported that the appellant complained of severe leg aches.  

In December 2009, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, to include pain in her legs which she indicated occurred shortly after basic training and which she believed was due to the weight of the equipment she had to wear and carry.  She also noted that she had been seen in sick call because of shin splints.  

A Statement in Support of Claim was received in December 2009.  The appellant stated that she began experiencing back and leg pain during basic training.  She stated that the pain seemed to increase during her pregnancy when she still ran for physical training and performed guard duty in full gear.  She stated that she was still undergoing treatment for her back and leg pain.

Service connection was granted for (1) degenerative arthritis of the thoracolumbar spine, claimed as low back pain, and (2) radiculopathy, left lower extremity associated with degenerative arthritis of the thoracolumbar spine in a September 2012 rating decision, effective December 8, 2009. 

In a January 2010 statement, the appellant clarified that she was seeking service connection for leg pain to include shin splints, separate from a back disability.  She indicated that "shin splints was actually noted as a pelvic stress fracture in my STRs."  The appellant indicated that her service treatment records showed treatment for shin splints in December 1983, and January, February, and April 1984.

In support of her claim, VA obtained private medical records from St. Louis University Medical Group, received in April 2010.  An August 2008 clinical note states that the appellant presented with bilateral knee pain of four weeks' duration.  The appellant was diagnosed with patellofemoral pain syndrome.  The pain was noted to get worse while the appellant worked as a bartender and moved around.  The appellant did not report any recent trauma or injury.  The appellant stated that she typically exercises a lot, including rollerblading and weightlifting.  The appellant noted that the pain was better with rest.  The private physician prescribed medication for four weeks and recommended rest, that she stop heavy lifting, light duty at work, breaks at work with ice, and strengthening exercises.  These private medical records also state that the appellant's patellofemoral pain syndrome resolved in April 2009.  

The appellant was afforded a VA examination in February 2012.  The appellant reported a 1983 diagnosis of patellofemoral pain syndrome of the knees.  The VA examiner diagnosed the appellant with patellar arthritis of knees during the examination.  The appellant reported that pain in both knees under the kneecaps while running began early in training in 1983.  The appellant reported that she was treated conservatively.  Trauma was denied.  The appellant reported that symptoms persisted after service without an interim injury.  The appellant reported that a private orthopedist treated her for patellofemoral pain syndrome with rest, ice, a brace, and elevation.  The appellant reported that she was told not to run because of her knee pain.  The VA examiner stated that the claims folder and service medical records were not available at the time of the visit.  The VA examiner noted that the history was obtained verbally from the appellant and was otherwise completely uncorroborated.  The VA examiner stated that a medical opinion regarding the relationship between the appellant's knee disability and her military service could not be rendered in the absence of the claims file.

In August 2012, the appellant's claims folder was provided to the VA examiner who performed the February 2012 VA examination for the purpose of rendering a medical opinion with respect to whether the appellant's disability was related to her leg pain complaints in service.  After reviewing the record, the VA examiner opined that the appellant's current knee disability was less likely than not incurred in or caused by her service, to include her complaints of leg pain in service.  The VA examiner explained that, although December 1983 clinical notes document complaints of bilateral shin splints, there was no evidence of persistence of those symptoms beyond that timeframe during the appellant's active service.  The examiner noted that private medical records from 2008, more than 20 years after her separation from service, indicated the onset of bilateral knee pain which was present for four weeks and worse with prolonged standing.  The private medical records were also noted to indicate that the appellant "typically exercises a lot: roller blading, weightlifting, etc."  The VA examiner noted that the appellant was diagnosed with patellofemoral syndrome in 2008.  The VA examiner found no documentation of ongoing bilateral knee or shin pain during the 20-year interim between active service and the 2008 medical record.  X-rays of both knees performed by VA in February 2012 were noted to show small patellar spurs, but no evidence of joint space narrowing.  The VA examiner stated that it would be expected that 20 or more years of persistent knee pain would have manifested much more pronounced degenerative changes that would be visible on current imaging.  Thus, the VA examiner concluded, the appellant's current patellofemoral knee arthritis is more likely related to the natural pathophysiologic aging process, combined with her physically active lifestyle in recent years, than to the shin splints for which she was treated in service more than 20 years ago.

The appellant was afforded a VA examination in August 2015.  The examiner reviewed the appellant's claims file, including her service treatment records, VA medical records, and private medical records.  Bilateral patellofemoral pain syndrome was diagnosed.  The VA physician noted the existence of a prior VA examination report and that there was no new relevant medical evidence since that report.  Bilateral anterior knee pain was noted.  The appellant stated that she had recently moved and had not yet established local treatment.  The VA physician opined that the appellant's knee disability is not related to her service-connected low back disability or its associated left side radiculopathy because the appellant's knee pain is musculoskeletal and related to the knee joints and is not caused by nerve root involvement.

A November 2015 addendum to the August 2015 VA examination report is of record.  The VA physician who performed the August 2015 VA examination authored the November 2015 addendum.  The VA physician noted that the appellant's service treatment records revealed no military medical treatment for the appellant's knees and that there were no civilian medical records regarding the initial diagnosis and medical evaluation of the appellant's knee until 2008, 19 years after discharge from the military.  A diagnosis of patellofemoral pain was noted.  It was explained that patellofemoral pain is a term used to describe any pain involving the patellofemoral joint.  The VA physician stated that it was clear that the appellant's disability is musculoskeletal and has nothing to do with the appellant's service-connected low back disability with lower extremity radiculopathy.  The VA physician stated that the evidence of record does not support the finding of a nexus between the appellant's military service and the appellant's current disability.  The VA physician further explained that the appellant's patellofemoral pain is not caused or aggravated by shin splints, Achilles tendinitis, or lower extremity peripheral neuropathy.  The VA physician opined that the appellant's patellofemoral pain is less likely than not proximately due to or the result of the appellant's service or her service-connected disabilities because bilateral patellofemoral syndrome is caused by wear and tear on the knee joints and the patellae.  It was stated that patellofemoral syndrome is not caused or aggravated by shin splints or Achilles tendinitis.

	B.  Analysis

The Board notes the appellant's December 2009 statement that she began experiencing leg pain during basic training and is still undergoing treatment for her leg pain.  However, the August 2008 private clinical note, which states that the appellant reported that her knee pain had begun approximately four weeks earlier, and the August 2012 and November 2015 VA medical opinions are entitled to more probative weight.  

The Board also notes the appellant's February 2012 statement that she was diagnosed with patellofemoral pain syndrome of the bilateral knees in 1983.  However, a review of the record does not support this statement in which the appellant described a remote event.  Rather, the appellant reported to a private physician in an August 2008 appointment that her bilateral knee pain began four weeks prior to that appointment and the appellant's service treatment records show treatment for bilateral shin splints, Achilles tendonitis, and leg aches.

Upon weighing the evidence of record, the Board finds that the appellant's current disability of bilateral patellofemoral pain syndrome is less likely than not caused by the appellant's service.  

Although the appellant was treated for bilateral shin splints during service, and reported in February 2012 that knee pain began in 1983, the August 2008 clinical note from St. Louis University Medical Group states that the appellant reported that her bilateral knee pain had begun approximately four weeks before.  Thus, the evidence of record does not show that the appellant's symptoms continued since separation from service.  Rather, the preponderance of the evidence is against the appellant's symptoms having continued since separation.  Further, the VA examiner who provided the fully-reasoned August 2012 medical opinion explained that the February 2012 x-rays would have shown much more pronounced degenerative changes had there been 20 or more years of persistent knee pain.  The VA examiner also noted that the appellant reported that she typically exercised a lot, including rollerblading and weightlifting, and worked as a bartender in an August 2008 private medical examination.  Further, the VA examiner who provided the fully-reasoned November 2015 medical opinion explained that patellofemoral syndrome is caused by wear and tear on the knee joints and the patellae and it is not caused or aggravated by shin splints or Achilles tendinitis.  This opinion is highly probative.

The Board has considered the September 2015 lay statement from C. R., who was stationed with the appellant in Germany.  C. R. stated that the appellant went to sick call with knee pain and was frequently on profile for leg and knee pain.  C. R. stated that at one point the appellant told C. R. that a physician stated she had arthritis.  C. R.'s statement reiterates what was in the service treatment records, which document the appellant's in-service bilateral shin splints, Achilles tendonitis, and pain preventing weight-bearing on normal motion.  The statement that the appellant's physician diagnosed arthritis is entitled to little probative weight.  The claims file is absent for a diagnosis from the medical professional in question.  Even assuming that C. R. is correct that the appellant's physician diagnosed arthritis, the Board cannot assess the probative value of such an opinion.  C. R.'s report that the appellant told her that her physician provided a diagnosis in service is less probative than the findings of the VA examiners, as discussed above, who reviewed the record, examined the appellant, and provided rationales for their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a bilateral knee/leg disorder on a direct basis.  

The appellant's current disability of bilateral patellofemoral pain syndrome is less likely than not caused by or aggravated by the appellant's service-connected low back disability with lower extremity radiculopathy or the appellant's peripheral neuropathy.  The VA examiner who provided the fully-reasoned November 2015 medical opinion explained that the appellant's disability is clearly musculoskeletal and has "nothing" to do with the appellant's service-connected low back disability with lower extremity radiculopathy.  This opinion provides probative evidence against a finding that the service-connected low back disability caused or aggravated the appellant's bilateral knee disability.  38 C.F.R. § 3.310.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a bilateral knee/leg disorder on a secondary basis.  

Lastly, the record does not show that the appellant was diagnosed with arthritis of the knees within one year of her separation from service in May 1989.  The February 2012 VA examiner noted that it was diagnosed in 2012.  As noted above, C. R.'s statement that the appellant told her that a physician had told her she had arthritis is not probative.  Presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for a bilateral leg/knee disorder is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


